       Case 3:19-cv-07918-WHA Document 69 Filed 07/08/20 Page 1 of 10



 1   CHET A. KRONENBERG (SBN: 222335)
     ckronenberg@stblaw.com
 2   SIMPSON THACHER & BARTLETT LLP
     1999 Avenue of the Stars, 29th Floor
 3   Los Angeles, California 90067
     Telephone:    (310) 407-7500
 4   Facsimile:    (310) 407-7502
 5   WYATT A. HONSE (SBN: 316802)
     wyatt.honse@stblaw.com
 6   SIMPSON THACHER & BARTLETT LLP
     2475 Hanover Street
 7   Palo Alto, California 94304
     Telephone:     (650) 251-5000
 8   Facsimile:     (650) 251-5002
 9   Attorneys for Vivint Solar, Inc., Vivint Solar
     Holdings, Inc., Vivint Solar Developer, LLC,
10   and Vivint Solar Provider, LLC
11

12                                  UNITED STATES DISTRICT COURT

13                         FOR THE NORTHERN DISTRICT OF CALIFORNIA

14                                      SAN FRANCISCO DIVISION

15

16   GERRIE DEKKER, KAREN BARAJAS as executor              Case No. 3:19-cv-07918-WHA
     of the Estate of Thompson Bryson, MARLENE
17   ROGERS, DANIEL THOMPSON, JAE CHONG,                   DEFENDANTS’ OPPOSITION TO
     MARCI HULSEY, CINDY PIINI, PHYLLIS                    PLAINTIFFS’ MOTION TO VACATE
18   RUNYON, GENNIE HILLIARD, and JUAN                     ORDER COMPELLING
     BAUTISTA, individually and on behalf of all others    ARBITRATION; MEMORANDUM
19   similarly-situated,                                   OF POINTS AND AUTHORITIES
20                                  Plaintiffs,            Date: July 30, 2020
                                                           Time: 8:00 a.m.
21                             v.                          Courtroom: 12
                                                           Judge: William Alsup
22   VIVINT SOLAR, INC., VIVINT SOLAR
     HOLDINGS, INC., VIVINT SOLAR                         [Filed concurrently herewith: Declaration
23   DEVELOPER, LLC, and VIVINT SOLAR                     of Jeffrey R. Makin; Declaration of Chet A.
     PROVIDER, LLC, DOES 1 through 50, inclusive,         Kronenberg]
24
                                    Defendants.
25

26

27

28


     DEFS’ OPPOSITION TO MOTION TO VACATE                            CASE NO. 3:19-CV-07918-WHA
     ORDER COMPELLING ARBITRATION
        Case 3:19-cv-07918-WHA Document 69 Filed 07/08/20 Page 2 of 10



 1                                                         TABLE OF CONTENTS

 2                                                                                                                                                Page

 3   MEMORANDUM OF POINTS AND AUTHORITIES ................................................................ 1

 4   INTRODUCTION ........................................................................................................................... 1

 5   FACTS ............................................................................................................................................ 2

 6   ARGUMENT .................................................................................................................................. 4

 7              I.         Plaintiffs’ Reliance Upon Cal. Civ. Proc. Code § 1281.97 Is Misplaced
                           Because That Statute Has No Applicability In This Federal Court Action ............ 4
 8
                II.        Even If Cal. Civ. Proc. Code § 1281.97 Were Applicable, Defendants Paid
 9                         Their Arbitration Initiation Fees Within 30 days Of The Due Dates ...................... 4

10              III.       Defendants Did Not Materially Breach The Arbitration Agreements
                           Because They At All Times Stated That They Would Pay The Initiation
11                         Fees And Then Did So In A Timely Fashion In The Midst Of A Global
                           Pandemic ................................................................................................................. 5
12
                IV.        Plaintiffs’ Request For Sanctions Is Baseless ......................................................... 6
13
     CONCLUSION ............................................................................................................................... 7
14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

                                                                         i
                                                                TABLE OF CONTENTS
        Case 3:19-cv-07918-WHA Document 69 Filed 07/08/20 Page 3 of 10



 1                                                      TABLE OF AUTHORITIES

 2                                                                                                                                                Page

 3                                                                        CASES

 4   Allemeier v. Zyppah, Inc.,
         No. CV 18-7437 PA (AGRX), 2018 WL 6038340 (C.D. Cal. Sept. 21, 2018) ........................ 5
 5
     Estate of Lopez v. City of San Diego,
 6      Civ. No. 13-cv-2240-GPC (MDD), 2014 WL 12675268 (S.D. Cal. Aug. 25,
        2014).......................................................................................................................................... 4
 7
     McLellan v. Fitbit, Inc.,
 8     Case No. 3:16-cv-000036-JD, 2018 WL 3549042 (N.D. Cal. July 24, 2018) .......................... 6

 9   Rapaport v. Soffer,
        No. 2:10-cv-00935-KJD-RJJ, 2011 WL 1827147 (D. Nev. May 12, 2011) ............................. 5
10
     Riese v. County of Del Norte,
11      Case No. 12-cv-03723-WHO, 2014 WL 984993 (N.D. Cal. Mar. 7, 2014) ............................. 4

12   Sink v. Aden Enters., Inc.,
        352 F.3d 1197 (9th Cir. 2003) ................................................................................................... 5
13
                                                                      STATUTES
14
     Cal. Civ. Proc. Code § 1281.2 ......................................................................................................... 4
15
     Cal. Civ. Proc. Code § 1281.97 ....................................................................................................... 4
16
     Cal. Civ. Proc. Code § 1281.97(a) .................................................................................................. 4
17

18
19

20

21

22

23

24

25

26

27

28

                                                                        ii
                                                              TABLE OF AUTHORITIES
       Case 3:19-cv-07918-WHA Document 69 Filed 07/08/20 Page 4 of 10



 1                        MEMORANDUM OF POINTS AND AUTHORITIES

 2                  Defendants Vivint Solar, Inc., Vivint Solar Holdings, Inc., Vivint Solar Developer,

 3   LLC, and Vivint Solar Provider, LLC (collectively, “Defendants”) oppose the motion filed by

 4   Plaintiffs Karen Barajas as Executor of Thompson Bryson, Marlene Rogers, Marci Hulsey, Cindy

 5   Piini and Gennie Hilliard (“Plaintiffs”) to vacate this Court’s March 24, 2020 order compelling

 6   them to arbitrate their claims.

 7                                            INTRODUCTION

 8                  On March 24, 2020, the Court granted Defendants’ motion to compel Plaintiffs to

 9   arbitrate their claims. On April 23, 2020, Plaintiffs filed arbitration demands with JAMS. On

10   May 13, 2020, Defendants filed answers to the arbitration demands. Commencing on May 14,

11   2020, JAMS first began issuing invoices to the parties. In light of Defendants’ staff working from

12   home stemming from the COVID-19 pandemic, Defendants provided regular updates to JAMS

13   and Plaintiffs’ counsel as to when they would pay their filing fees and neither JAMS nor

14   Plaintiffs’ counsel raised any objections. Moreover, on the morning of June 24, 2020, Defendants

15   advised JAMS and Plaintiffs’ counsel by email that payment would be made the next day on June

16   25, 2020. Nevertheless, Plaintiffs filed the instant motion on June 24, 2020 at 11:54 p.m. stating

17   that to date Defendants had not paid their filing fees to JAMS.

18                  Plaintiffs’ argument that the Court’s March 24, 2020 order vis-à-vis Plaintiffs

19   should be vacated based on California Code of Civil Procedure § 1281.97, which states that if

20   payment of arbitration fees is not made within 30 days of the due date a drafting party waives its

21   right to compel arbitration under § 1281.2, is without merit for three reasons:

22                  First, § 1281.97 has no applicability here. The California Code of Civil Procedure

23   governs procedure in state court and is not applicable in this action in federal court. In addition,

24   Defendants did not move to compel arbitration under California Civ. Proc. Code § 1281.2.

25   Rather, Defendants moved to compel arbitration and the Court granted Defendants’ motion to

26   compel arbitration under the Federal Arbitration Act (the “FAA”).

27

28
                                                       1
     DEFS’ OPPOSITION TO MOTION TO VACATE                                CASE NO. 3:19-CV-07918-WHA
     ORDER COMPELLING ARBITRATION
       Case 3:19-cv-07918-WHA Document 69 Filed 07/08/20 Page 5 of 10



 1                  Second, even if § 1281.97 were applicable, Defendants paid their portions of the

 2   arbitration fees within 30 days of the due dates. In calculating the 30-day time period, Plaintiffs

 3   misleadingly rely upon the invoice dates rather than when JAMS stated in writing payments were

 4   due.

 5                  Finally, any slight delay in paying arbitration fees in the midst of a global

 6   pandemic does not come close to fact patterns where courts within the Ninth Circuit have vacated

 7   arbitration orders under the FAA.

 8                                                  FACTS

 9                  On April 23, 2020, Plaintiffs filed demands for arbitration with JAMS. Bennett

10   Decl. ¶ 3. On May 13, 2020, consistent with their intent to arbitrate Plaintiffs’ claims, Defendants

11   filed answers to Plaintiffs’ arbitration demands. Id. ¶ 4.

12                  In terms of when JAMS requested payment from Defendants, Plaintiffs are

13   mistaken on the facts. Specifically, Plaintiffs erroneously rely on the invoice dates rather than

14   when JAMS stated in writing payments were due:

15                 Plaintiff Barajas: JAMS issued an invoice to Defendants for initiation fees on May

16                  14, 2020. But in its “Notice Of Intent To Initiate Arbitration” letter dated May 14,

17                  2020, which was sent to all counsel, JAMS stated that the filing fee was not due

18                  until May 28, 2020. Declaration of Chet A. Kronenberg (“Kronenberg Decl.”) ¶ 2,

19                  Ex. A.

20                 Plaintiff Hulsey: JAMS issued an invoice to Defendants for initiation fees on May

21                  21, 2020. But in its “Notice Of Intent To Initiate Arbitration” letter dated May 20,

22                  2020, which was sent to all counsel, JAMS stated that the filing fee was not due

23                  until June 3, 2020. Kronenberg Decl. ¶ 3, Ex. B.

24                 Plaintiff Hilliard: JAMS issued an invoice to Defendants for initiation fees on May

25                  20, 2020. But in its “Notice Of Intent To Initiate Arbitration” letter dated May 20,

26                  2020, which was sent to all counsel, JAMS stated that the filing fee was not due

27                  until June 5, 2020. Kronenberg Decl. ¶ 4, Ex. C.

28
                                                      2
     DEFS’ OPPOSITION TO MOTION TO VACATE                                CASE NO. 3:19-CV-07918-WHA
     ORDER COMPELLING ARBITRATION
       Case 3:19-cv-07918-WHA Document 69 Filed 07/08/20 Page 6 of 10



 1                 Plaintiff Piini: JAMS issued an invoice to Defendants for initiation fees on May

 2                  15, 2020. But in its “Notice Of Intent To Initiate Arbitration” letter dated June 11,

 3                  2020, which was sent to all counsel, JAMS stated that the filing fee was not due

 4                  until June 17, 2020. Kronenberg Decl. ¶ 5, Ex. D.

 5                 Plaintiff Rogers: JAMS issued an invoice to Defendants for initiation fees on May

 6                  21, 2020. But it is unclear when payment is due because JAMS never sent

 7                  Defendants a “Notice of Intent to Initiate Arbitration” letter like JAMS did in the

 8                  other cases. Kronenberg Decl. ¶ 6.

 9                  Because of the global pandemic, Defendants’ corporate employees have been

10   working from home, which (together with layoffs and furloughs) slightly delayed Defendants’

11   ability to pay not just JAMS’ invoices but invoices generally. Declaration of Jeffrey R. Makin ¶ 2.

12   On June 4, 2020, Defendants advised JAMS and Plaintiffs that the payment of the initial filing

13   fees was “currently being processed by Vivint Solar.” Kronenberg Decl. ¶ 7, Ex. E. Then, on

14   June 10, 2020, Defendants advised JAMS and Plaintiffs that payment was “taking a little longer

15   than usual with nobody in the office,” but that JAMS would receive payment “in a week or two.”

16   Kronenberg Decl. ¶ 8, Ex. F. Neither JAMS nor Plaintiffs raised any objection to the timing of

17   such payments. Id.

18                  On June 24, 2020 at 11:54 a.m., Defendants advised JAMS and Plaintiffs that their

19   checks would be mailed on Thursday, June 25, 2020. Kronenberg Decl. ¶ 9, Ex. G. However,

20   without any notice, (i) on June 24, 2020 at 10:52 p.m., Plaintiffs wrote to JAMS in each of

21   Plaintiffs’ arbitrations purporting to withdraw their claims from arbitration pursuant to California

22   Code of Civil Procedure § 1281.97; and (ii) on June 24, 2020 at 11:54 p.m., Plaintiffs filed the

23   instant motion.

24                  As promised before Plaintiffs filed their motion, Defendants made their payment of

25   the initiation fees on June 25, 2020, which JAMS received on June 26, 2020. Kronenberg Decl.

26   ¶ 10, Ex. H.

27

28
                                                      3
     DEFS’ OPPOSITION TO MOTION TO VACATE                               CASE NO. 3:19-CV-07918-WHA
     ORDER COMPELLING ARBITRATION
           Case 3:19-cv-07918-WHA Document 69 Filed 07/08/20 Page 7 of 10



 1                                              ARGUMENT

 2   I.       Plaintiffs’ Reliance Upon Cal. Civ. Proc. Code § 1281.97 Is Misplaced Because That
              Statute Has No Applicability In This Federal Court Action
 3
                    Plaintiffs do not cite a single case in support of their motion and rely only on the
 4
     California Arbitration Act. Specifically, Plaintiffs rely exclusively upon Cal. Civ. Proc. Code
 5
     § 1281.97, which states that “if the fees or costs to initiate an arbitration proceeding are not paid
 6
     within 30 days after the due date, the drafting party is in material breach of the arbitration
 7
     agreement, is in default of the arbitration, and waives its right to compel arbitration under
 8
     Section 1281.2.” Cal. Civ. Proc. Code § 1281.97(a) (emphasis added). But Cal. Civ. Proc. Code
 9
     § 1281.97 has no applicability in this case for two reasons. First, “[t]he California Code of Civil
10
     Procedure governs procedure in state court and is not applicable to this action in federal court.”
11
     Riese v. County of Del Norte, Case No. 12-cv-03723-WHO, 2014 WL 984993, at *2 (N.D. Cal.
12
     Mar. 7, 2014); see also Estate of Lopez v. City of San Diego, Civ. No. 13-cv-2240-GPC (MDD),
13
     2014 WL 12675268, at *2 (S.D. Cal. Aug. 25, 2014) (same). Second, Defendants did not move to
14
     compel arbitration under Cal. Civ. Proc. Code § 1281.2, so they cannot now waive anything under
15
     that section. Rather, Defendants moved to compel arbitration and the Court granted Defendants’
16
     motion to compel arbitration under the FAA. Dkt. 21 & 47. For these reasons, § 1281.97 has no
17
     applicability in this case whatsoever.
18
     II.      Even If Cal. Civ. Proc. Code § 1281.97 Were Applicable, Defendants Paid Their
19            Arbitration Initiation Fees Within 30 days Of The Due Dates

20                  Assuming arguendo that Civil Code § 1281.97 were applicable (it is not),

21   Defendants paid their portion of the arbitration fees within 30 days of the due dates. See supra at

22   2-3. In their motion, Plaintiffs misleading rely on the dates of the invoices rather than when

23   JAMS stated in writing payments were due.

24                  For example, with respect to Plaintiff Barajas, the invoice is dated May 14, 2020,

25   but JAMS stated in its Notice Of Intent To Initiate Arbitration letter that the filing fee was not due

26   until May 28, 2020. Kronenberg Decl. ¶ 2, Ex. A. Because JAMS received payment on June 26,

27   2020, Defendants paid within 30 days of the due date. In fact, in a June 29, 2020 letter from

28
                                                       4
     DEFS’ OPPOSITION TO MOTION TO VACATE                                 CASE NO. 3:19-CV-07918-WHA
     ORDER COMPELLING ARBITRATION
       Case 3:19-cv-07918-WHA Document 69 Filed 07/08/20 Page 8 of 10



 1   JAMS to all counsel in the Barajas arbitration, JAMS stated, among other things, that “[f]ees were

 2   originally due on May 28, 2020” and that “JAMS received Respondent’s payment on June 26,

 3   2020.” Kronenberg Decl. ¶ 11, Ex. I.

 4                  Similarly, with respect to Plaintiff Hulsey, the invoice is dated May 21, 2020, but

 5   JAMS stated in its Notice of Intent to Initiate Arbitration letter that the filing fee was not due until

 6   June 3, 2020. Kronenberg Decl. ¶ 3, Ex. B. Again, because JAMS received payment on June 26,

 7   2020, Defendants paid within 30 days of the due date. Indeed, in a June 29, 2020 letter from

 8   JAMS to all counsel in the Hulsey arbitration, JAMS stated, among other things, that “[f]ees were

 9   originally due on June 3, 2020” and that “JAMS received Respondent’s payment on June 26,

10   2020.” Kronenberg Decl. ¶ 12, Ex. J.

11   III.   Defendants Did Not Materially Breach The Arbitration Agreements Because They At
            All Times Stated That They Would Pay The Initiation Fees And Then Did So In A
12          Timely Fashion In The Midst Of A Global Pandemic

13                  The fact pattern here does not come close to those where courts have found that a

14   defendant breached an arbitration agreement under the FAA by failing to pay initiation fees. See

15   Sink v. Aden Enters., Inc., 352 F.3d 1197 (9th Cir. 2003) (defendant failed to pay fees after

16   multiple notices and the arbitrator entered a default); Rapaport v. Soffer, No. 2:10-cv-00935-KJD-

17   RJJ, 2011 WL 1827147, at *1-2 (D. Nev. May 12, 2011) (finding the defendant was in default

18   under 9 U.S.C. § 3 because the AAA “closed” or “terminated” the case because of his failure to

19   pay fees); Allemeier v. Zyppah, Inc., No. CV 18-7437 PA (AGRx), 2018 WL 6038340, at *4 (C.D.

20   Cal. Sept. 21, 2018) (“[B]y repeatedly refusing to pay its portion of the filing fee [for eight

21   months] as determined by the AAA, attempting to compel Petitioner to arbitrate in Nevada, and

22   continuing to oppose arbitration here, Zyppah has failed or refused to arbitrate.”).

23                  Here, there was no default or termination of the arbitration proceedings by JAMS

24   and, consistent with their motion to compel arbitration, Defendants at all times indicated they

25   intended to arbitrate. Indeed, before Plaintiffs filed their instant motion on June 24, 2020 at 11:54

26   p.m., Defendants did the following:

27

28
                                                       5
     DEFS’ OPPOSITION TO MOTION TO VACATE                                 CASE NO. 3:19-CV-07918-WHA
     ORDER COMPELLING ARBITRATION
       Case 3:19-cv-07918-WHA Document 69 Filed 07/08/20 Page 9 of 10



 1                 On May 13, 2020, Defendants filed answers to Plaintiffs’ demands for arbitration,

 2                  thereby showing that they intended to arbitrate;

 3                 On June 4, 2020, Defendants advised JAMS and Plaintiffs that the payment of the

 4                  initial filing fees was “currently being processed by Vivint Solar”;

 5                 On June 10, 2020, Defendants advised JAMS and Plaintiffs that payment is

 6                  “taking a little longer than usual with nobody in the office,” but that JAMS would

 7                  receive payment “in a week or two.” Neither JAMS nor Plaintiffs raised any

 8                  objection to the timing of such payments.

 9                 In the morning of June 24, 2020, Defendants advised JAMS and Plaintiffs that their

10                  checks would be mailed on Thursday, June 25, 2020—which Defendants followed

11                  through on such that payment was received by JAMS on June 26, 2020.

12                  Courts have rejected motions to vacate arbitration orders even when defendants

13   delayed paying the initiation fees for strategic reasons, unlike here. For example, in McLellan v.

14   Fitbit, Inc., Case No. 3:16-cv-00036-JD, 2018 WL 3549042 (N.D. Cal. July 24, 2018), the court

15   granted the defendant’s motion to compel arbitration. On April 3, 2018, the plaintiff filed a

16   demand for arbitration and paid her share of the fees. However, the defendant failed to pay its

17   share of the fees by the May 9, 2018 due date and told the plaintiff that it had no intention of

18   arbitrating her claims or the arbitrability issues because it wished to pay what it believed the

19   plaintiff’s claim was worth rather than arbitrate. At a May 31, 2018 hearing on another issue in

20   the case, the plaintiff raised this matter with the court and the court expressed strong concern

21   about the defendant’s conduct. On June 1, 2018, the defendant paid the outstanding arbitration

22   fees in full. McLellan, 2018 WL 3549042, at *1-4. On these facts, the court did not vacate its

23   prior arbitration order, holding that the plaintiff “ha[d] not shown that a slow payment of filing

24   fees, as opposed to no payment all, is sufficient grounds to foreclose arbitration.” Id. at *5.

25   IV.    Plaintiffs’ Request For Sanctions Is Baseless

26                  Plaintiffs’ demand for sanctions is outrageous considering that Plaintiffs: (i) did not

27   object when Defendants informed them of the timing of their payments in the midst of a global

28
                                                       6
     DEFS’ OPPOSITION TO MOTION TO VACATE                                CASE NO. 3:19-CV-07918-WHA
     ORDER COMPELLING ARBITRATION
      Case 3:19-cv-07918-WHA Document 69 Filed 07/08/20 Page 10 of 10



 1   pandemic; and (ii) filed their motion only after Defendants informed them earlier in the day that

 2   they would be paying the initiation fees the next day (which Defendants did). This motion is an

 3   attempt at “gotcha” that should be summarily rejected. Moreover, Plaintiffs improperly (i) rely on

 4   a California Code of Civil Procedure provision that has no applicability in this federal court

 5   action; and (ii) misrepresent when JAMS stated in writing payments were due.

 6                                            CONCLUSION

 7                  For the foregoing reasons, Defendants oppose Plaintiffs’ motion to vacate the

 8   Court’s order compelling them to arbitrate their claims.

 9

10   Dated: July 8, 2020
11                                                 SIMPSON THACHER & BARTLETT LLP
12

13                                                 By /s/ Chet A. Kronenberg
                                                      CHET A. KRONENBERG (SBN: 222335)
14                                                    ckronenberg@stblaw.com
                                                      1999 Avenue of the Stars, 29th Floor
15                                                    Los Angeles, California 90067
                                                      Telephone: (310) 407-7500
16                                                    Facsimile: (310) 407-7502
17                                                        WYATT A. HONSE (SBN: 316802)
                                                          wyatt.honse@stblaw.com
18                                                        2475 Hanover Street
                                                          Palo Alto, California 94304
19                                                        Telephone: (650) 251-5000
                                                          Facsimile: (650) 251-5002
20
                                                          Attorneys for Defendants Vivint Solar, Inc.,
21                                                        Vivint Solar Holdings, Inc., Vivint Solar
                                                          Developer, LLC, and Vivint Solar Provider, LLC
22

23

24

25

26

27

28
                                                      7
     DEFS’ OPPOSITION TO MOTION TO VACATE                                CASE NO. 3:19-CV-07918-WHA
     ORDER COMPELLING ARBITRATION
